Case: 21-20156      Document: 00516428461         Page: 1     Date Filed: 08/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 11, 2022
                                  No. 21-20156
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Keith Thomas,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CR-840-1


   Before Jolly, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Keith Thomas
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). We construe Thomas’s pro se response as a motion for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20156      Document: 00516428461          Page: 2    Date Filed: 08/11/2022




                                    No. 21-20156


   leave to file an out-of-time response, and we grant the motion and have
   considered his response. To the extent Thomas seeks to raise a claim of
   ineffective assistance of counsel, the record is not sufficiently developed for
   us to make a fair evaluation of such claims on direct appeal; we therefore
   decline to consider any such claims without prejudice to collateral review.
   See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          Based on our review of counsel’s brief, the relevant portions of the
   record reflected therein, and Thomas’s response, we concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review. Accordingly, the motion for leave to withdraw is GRANTED;
   counsel is excused from further responsibilities herein; Thomas’s motion for
   leave to file an out-of-time response is GRANTED; and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2.




                                          2